EXHIBIT 10.1

MASTER LICENSE AGREEMENT

This Master License Agreement is entered into between First American CoreLogic,
Inc., a Delaware corporation (“FACL”) and First Advantage Credco, LLC, a
Delaware limited liability company, DBA First American Credco (“Customer”)
(collectively, the “Parties,” or individually, a “Party”). This Master License
Agreement is effective upon execution by FACL (“Effective Date”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:

 

1. Definitions

Unless the context of a provision herein otherwise requires, words importing the
singular shall include the plural and vice-versa. The words “include,”
“includes” or “including” shall mean include without limitation, includes
without limitation or including without limitation. As used in this Agreement,
the following terms have particular meanings as defined below.

1.1 “Agreement” means this Master License Agreement, together with all related
statements of work (each a “SOW”), exhibits, orders and amendments.

1.2 “Confidential Information” means (i) information disclosed by a Party
relating to the Services, product development strategy and activity, marketing
strategy, corporate assessments and strategic plans, either present or future;
pricing, financial and statistical information, accounting information, identity
of and information regarding the Parties to this Agreement, suppliers,
employees, investors, or customers; software, source code, systems, processes,
designs, schematics, methods, techniques, algorithms, formulae, inventions,
discoveries, policies, guidelines, procedures, practices, disputes or
litigation; (ii) other confidential, proprietary or trade secret information
disclosed by that Party that is identified in writing as such at the time of its
disclosure; (iii) all other confidential, proprietary or trade secret
information disclosed by that Party; (iv) information relating to that Party’s
employees, contractors or customers, such as social security number verification
which, if released, would cause an unlawful or actionable invasion of privacy;
and (v) any compilation or summary of information or data that is itself
Confidential Information.

1.3 “End User” means an individual or entity determined by Customer to have a
legitimate business need to use Customer’s products, whom Customer has approved
as a qualified recipient of Customer’s products, and, if applicable, who has
permission to access Customer’s system on a restricted basis using an assigned
password or other security mechanism to access Customer’s products.

1.4 “Permitted Affiliate” means an entity that is controlled by, controls, or is
under common control with Customer and to which Customer is authorized to
provide the Services in the Permitted Applications listed in a particular SOW.

1.5 “Permitted Applications” means the authorized use of the Services and
restrictions on use of the Services set forth in the applicable SOW and this
Agreement.

1.6 “Services” means the software applications, models, analytics, and any
applicable user manuals and any other services provided by FACL to Customer as
specified in each statement of work.

 

2. Agreement Structure

This Agreement contains terms and conditions applicable to all statements of
work (“SOW”). Each SOW sets forth the specific Services, delivery methods, Fees,
Permitted Applications and any other terms applicable to the specific Services
provided under such SOW. If changes to this Agreement are desired, a written
amendment signed by both Parties is required. If a SOW requires the recurring of
individual ordering of Services, an order for that particular SOW is required.

 

Page 1 of 10



--------------------------------------------------------------------------------

3. License

3.1 License Grant. Subject to the terms and conditions of this Agreement, FACL
grants to Customer a non-exclusive, non-transferable, limited license under
FACL’s intellectual property rights in the Services to use the Services set
forth in each SOW solely for the Permitted Applications for each of the
Services. There are no implied licenses under this Agreement, and any rights not
expressly granted to Customer are reserved by FACL for its own use and benefit.

3.2 License Restrictions. Customer agrees, represents, and warrants to FACL,
both during and after the Term of this Agreement, as follows:

(a) Customer shall not use the Services for purposes other than the Permitted
Applications in the applicable SOW and shall ensure compliance with such terms
by its End Users and Permitted Affiliates, if applicable.

(b) Unless expressly authorized in an applicable SOW: (i) the Services are for
Customer’s and its employees’ sole use; (ii) with the exception of Permitted
Affiliates designated in any applicable SOW, Customer shall not share the
Services with any third party, including any third parties involved in any joint
venture or joint marketing arrangements with Customer; and (iii) Customer shall
not use or store the Services outside the United States.

(c) Unless expressly authorized in an applicable SOW, Customer shall not (and
shall contractually require that its End Users and Permitted Affiliates do not):
(i) disclose, use, disseminate, reproduce or publish any portion of the Services
in any manner or permit the same; (ii) process or combine any portion of the
Services or permit any portion of the Services to be processed or combined with
other data or software from any other source; (iii) allow access to the Services
through any terminals located outside of Customer’s operations or facilities; or
(iv) use the Services or the results of the Services to create derivative
products.

(d) Customer shall not (and shall contractually require that its End Users and
Permitted Affiliates do not) use the Services in any way that: (i) infringes any
third party’s copyright, patent, trademark, trade secret or other intellectual
property or proprietary rights or rights of publicity or privacy; (ii) violates
any law, statute, ordinance or regulation (including laws and regulations
governing unfair competition, anti-discrimination and false advertising); or
(iii) is defamatory, trade libelous, unlawfully threatening or unlawfully
harassing. Customer shall abide by all prevailing federal, state, and local laws
and regulations of any kind governing fair information practices and consumers’
rights to privacy, including any applicable non-solicitation laws and
regulations.

(e) Customer shall obtain any necessary licenses, certificates, permits,
approvals or other authorizations required by federal, state or local statute,
law or regulation applicable to Customer’s use of the Services.

(f) Customer shall not (and shall contractually require that its End Users and
Permitted Affiliates do not) disassemble, decompile, manipulate or reverse
engineer FACL’s proprietary information or any portion of the Services. Customer
shall take all necessary steps to prevent unauthorized use or disclosure or
disassembly, decompiling, manipulation or reverse engineering of FACL’s
proprietary information or any portion of the Services.

(g) Customer shall not (and shall contractually require that its End Users and
Permitted Affiliates do not) sell, license, publish, display, copy, distribute,
or otherwise make available FACL’s proprietary information in any form or by any
means, except as expressly permitted by this Agreement or applicable SOW,
including without limitation the transfer to a third party or, if not expressly
prohibited by this Agreement, as allowed under the fair use provision of the
Copyright Act, 17 U.S.C. § 107.

 

Page 2 of 10



--------------------------------------------------------------------------------

4. Fees

4.1 Fees. In consideration of the license granted to Customer, Customer shall
pay FACL the fees set forth in each SOW (“Fees”) within 30 days of FACL’s date
of invoice unless provided differently in the applicable SOW. At the end of each
FACL billing cycle, FACL may invoice Customer for all Fees incurred by Customer
during such billing cycle.

4.2 Taxes. Fees are exclusive of sales, use, ad valorem, personal property, and
other taxes, which are the responsibility of Customer. FACL shall charge
Customer applicable sales tax. Customer shall file all other taxes. If
applicable, Customer shall provide FACL with a resale or exemption certificate
in order to notify FACL how to appropriately invoice Customer for taxes.

 

5. Reporting; Audits

5.1 Report. If applicable to the fee structure set forth in the applicable SOW,
within 15 days after the end of each calendar month, Customer shall provide FACL
with a usage or royalty report that sets forth a detailed and accurate statement
of the usage and gross revenue earned with respect to that month, together with
payment.

5.2 Compliance Audits. FACL may, at its own expense, select an independent
auditor to audit Customer for the purpose of ensuring Customer’s compliance with
the terms and conditions of this Agreement, after providing Customer with
reasonable notice. Customer shall promptly provide FACL and its auditors with
access to the files and records requested for the audit. If the audit indicates
there is a material breach in Customer’s compliance with this Agreement, FACL
shall provide Customer with written notice of such material breach. If Customer
does not cure the breach within 10 days of the date of the written notice from
FACL, FACL may terminate this Agreement. If Customer does not cooperate with
FACL’s reasonable request to audit for compliance within 30 days of the date of
the notice, FACL may immediately terminate this Agreement. If FACL conducts a
compliance audit, Customer shall notify FACL in writing of the identity of
persons assigned usernames and passwords to use the Services, and all changes,
deletions or additions to the identity of persons assigned usernames and
passwords.

 

6. Term; Termination

6.1 Term and Termination. The term of this Master License Agreement commences on
the Effective Date and shall continue until all SOWs are terminated. The term of
each SOW shall be specified in each such SOW. This Agreement may not be
terminated without cause during the term. If either Party breaches any provision
of this Agreement (including any provision of any SOW), the non-breaching Party
may, upon providing written notice of such breach, terminate this Agreement
(including all SOWs) or the particular SOW that directly relates to such breach,
if the breach is not cured within 30 days following such notice, unless a
shorter cure period is otherwise set forth herein or in the applicable SOW. If
Customer breaches this Agreement after receiving two prior breach notices within
the term of this Agreement, FACL may automatically terminate this Agreement
without providing further notice.

6.2 Effects of Termination. Upon termination of this Agreement, all license
rights granted by FACL to Customer terminate and Customer shall pay FACL in full
for all Services accessed or delivered.

6.3 Return or Destruction of Materials. Within 15 days of termination of a SOW
by either Party, Customer shall: (i) return all Services, the results thereof
and all copies of the same to FACL at the address set forth on the signature
page of this Agreement or as specified by FACL and certify by an officer of
Customer that Customer has returned all Services, the results thereof and all
copies of the same; or (ii) destroy all Services, the results thereof and all
copies of the same and certify by an officer of Customer that such Services, the
results thereof and all copies of the same have been destroyed. If such
Services, the results thereof and all copies of the same are not returned or
destroyed in accordance with the above, Customer shall provide FACL or its
designee access to Customer’s premises for the retrieval of all such materials,
and Customer shall pay the actual costs as reasonably incurred by FACL to
retrieve such materials. Customer shall continue paying FACL fees ordinarily and
reasonably charged by FACL for the Services after the termination of this
Agreement, until such time as Customer returns to FACL or destroys such
materials.

 

Page 3 of 10



--------------------------------------------------------------------------------

7. Confidentiality

7.1. Obligation. Neither Party shall use, disseminate, reproduce or permit to be
used, disseminated or reproduced, or in any way disclose the other Party’s
Confidential Information to any person or entity except as required by law or as
specifically permitted in this Agreement. Absent prior written consent of the
other Party, each Party shall disclose Confidential Information only to those of
its employees and independent contractors who have previously agreed to be bound
by the terms and conditions of this Agreement and its in-house and outside legal
counsel who need to know such information. Each Party shall treat all
Confidential Information disclosed to it in connection with this Agreement as
strictly confidential using commercially reasonable measures at least equal to
those used by such Party with respect to its own Confidential Information.

7.2 Exceptions. The restrictions on use and disclosure of Confidential
Information set forth in Section 7.1 shall not apply to any particular
Confidential Information when and to the extent that the Confidential
Information: (i) is or becomes generally available to the public through no
fault of the receiving Party (or anyone acting on its behalf); (ii) was
previously rightfully known to the receiving Party free of any obligation to
keep it confidential; (iii) is subsequently disclosed to the receiving Party by
a third party who may rightfully transfer and disclose the information without
restriction and free of any obligation to keep it confidential; or (iv) is
independently developed by the receiving Party or a third party without
reference or access to the disclosing Party’s Confidential Information;. The
receiving Party may disclose Confidential Information if required to do so as a
matter of law, regulation or court order, provided that: (i) the receiving Party
shall use all reasonable efforts to provide the disclosing Party with at least
10 days prior notice of such disclosure, (ii) the receiving Party shall disclose
only that portion of the Confidential Information that is legally required to be
furnished, and (iii) the receiving Party shall use reasonable efforts to seek
from the party to which the information must be disclosed confidential treatment
of the disclosed Confidential Information.

 

8. Warranty; Indemnification; Disclaimers; Injunction

8.1 Customer and FACL Warranty. Customer acknowledges that FACL is not a
consumer reporting agency as defined in the Fair Credit Reporting Act, 15 U.S.C.
§ 1681 et seq. (“FCRA”). Customer represents and warrants that (i) it is a
consumer reporting agency under the FCRA, (ii) it shall comply with the FCRA and
(iii) it shall not use the Services in a way that would cause a third party to
construe FACL as a consumer reporting agency. FACL acknowledges that it is a
furnisher of information to consumer reporting agencies as that term is used in
the FCRA. FACL represents and warrants that it is a furnisher of information of
information to consumer reporting agencies and that it shall comply with the
applicable provisions of the FCRA, including, but not limited to section 623 of
the FCRA [15 U.S.C. section 1681s-2].

8.2 Infringement. If in FACL’s sole discretion the Services violate a third
party’s intellectual property rights, FACL may: (i) procure the right for
Customer to continue using the Services; (ii) modify the Services to render them
no longer subject to any such claim or action; or (iii) replace the Services
with equally suitable, functionally equivalent, non-infringing services. If none
of the above is commercially practicable, FACL may terminate this Agreement and
refund a pro-rata amount of the prepaid fees actually paid.

8.3 Disclaimer. EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT OR ANY SOW,
THE SERVICES ARE PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTIES BASED ON COURSE OF DEALING OR
USAGE IN TRADE. FACL DOES NOT WARRANT THAT THE SERVICES WILL BE FREE OF BUGS OR
COMPUTER VIRUSES, AND HEREBY DISCLAIMS ANY ALL LIABILITY FOR ANY LOSS OR DAMAGES
SUFFERED BY ANY PERSON OR ENTITY, INCLUDING CUSTOMER, ON ACCOUNT OF BUGS,
VIRUSES, OR OTHER MALICIOUS CODE IN THE SERVICES. FACL MAKES NO REPRESENTATIONS
OR WARRANTIES ABOUT THE LEGALITY OR PROPRIETY OF THE USE OF THE SERVICES IN ANY
GEOGRAPHIC AREA.

 

Page 4 of 10



--------------------------------------------------------------------------------

9. Limitation of Liability

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER CUSTOMER NOR
FACL SHALL HAVE ANY LIABILITY UNDER OR IN ANY WAY RELATED TO THIS AGREEMENT FOR
ANY LOSS OF PROFIT OR REVENUE OR FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES, EVEN IF FACL OR CUSTOMER IS AWARE OF
THE POSSIBILITY OF SUCH LOSS OR DAMAGES. THIS LIMIT IS CUMULATIVE AND ALL
PAYMENTS UNDER THIS AGREEMENT ARE AGGREGATED TO CALCULATE SATISFACTION OF THE
LIMIT.

 

10. Indemnification

Customer shall indemnify and hold FACL and its affiliates and their respective
officers, directors and employees harmless from and against all third party
claims, losses, liabilities, costs and expenses arising out of or related to the
use of the Services by the Customer (or its End Users or Permitted Affiliates),
or attributable to Customer’s breach of this Agreement. FACL shall control the
defense and any settlement of such claim, and Customer shall cooperate with FACL
in defending against such claim. FACL shall indemnify and hold Customer and its
affiliates and their respective officers, directors and employees harmless from
and against all third party claims, losses, liabilities, costs and expenses
arising out of or related to the provision of the Services by FACL, or
attributable to FACL’s breach of this Agreement. Customer shall control the
defense and any settlement of such claim, and FACL shall cooperate with Customer
in defending against such claim.

 

11. General Provisions

11.1 Agency. The Parties acknowledge that this is a business relationship based
on the express provisions of this Agreement and no partnership, joint venture,
agency, fiduciary or employment relationship is intended or created by this
Agreement. Neither Party is the legal representative or agent of, nor has the
power or right to obligate, direct or supervise the daily affairs of the other
Party, and neither Party shall act or represent or hold itself out as such. The
rights, duties, obligations and liabilities of the Parties shall be several and
not joint, each party being individually responsible only for its obligations as
set forth in this Agreement.

11.2 Severability. If any of the provisions of this Agreement becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

11.3 Waiver. Any waiver is only valid to the extent expressly set forth in
writing. No waiver by either Party of any breach by the other Party of any of
the provisions of this Agreement is deemed a waiver of any preceding or
succeeding breach of the same or any other provision.

11.4 Survival. The following sections survive termination of this Agreement and
continue in full effect until fully satisfied: 3.2 (License Restrictions); 4
(Fees); 5 (Reporting; Audits); 6.2 (Effects of Termination); 6.3 (Return or
Destruction of Materials); 7 (Confidentiality); 8.1 (Warranty), 8.3
(Disclaimer); 9 (Limitation of Liability); 10 (Indemnification); and 11 (General
Provisions).

11.5 Execution. This Agreement may be executed in any number of counterparts,
each of which is deemed an original, and all taken together constitute one and
the same instrument. The Parties shall treat a photocopy of this Agreement as a
duplicate original. If this Agreement is executed in counterparts, no signatory
is bound until all Parties have duly executed this Agreement and all Parties
have received a fully executed Agreement. The individuals signing below
represent that they are authorized to do so by and on behalf of the Party for
whom they are signing.

11.6 Governing Law; Forum; Jury Trial; Attorneys’ Fees. The interpretation and
construction of this Agreement is governed by the laws of the State of Florida.
The Parties shall submit to the exclusive jurisdiction of, and waive any venue
objections against, the United States District Court for the Central District of
California, Orange County Division and the Superior and Municipal Courts of the
State of California located in Orange County in any litigation arising out of
this Agreement. Each Party hereby also waives any defenses it may have before
such courts based on a lack of personal jurisdiction or inconvenient forum. Each
of the Parties waives the right to a jury trial. The prevailing Party shall be
awarded its reasonable attorneys’ fees and costs in any lawsuit or claim arising
out of or related to this Agreement.

 

Page 5 of 10



--------------------------------------------------------------------------------

11.7 Uncontrollable Acts. Either Party shall be excused from performance of its
obligations, except for Customer’s obligation to pay the Fees for Services
provided, and shall not be liable for any delay caused by the occurrence of
contingencies beyond its control including, but not limited to: act of
terrorism, war (declared or not declared), sabotage, insurrection, riot, act of
civil disobedience, act of any government, accident, fire, explosion, flood,
storm, earthquake, volcanic eruption, nuclear event, any act of God, labor
disputes, failure or delay of shippers, or unavailability of components, spare
parts or units.

11.8 Assignment. Neither party shall assign or transfer this Agreement or any
rights or obligations under this Agreement without the express written consent
of the other party, such consent shall not be unreasonably withheld. A change in
ownership constitutes an assignment under this Agreement. For purposes of this
Agreement, a “Change in Control” means (a) any transaction in which Customer of
FACL merges or consolidates with or into another entity; (b) any transaction or
series of transactions in which Customer or FACL sells or otherwise transfers
more than 20 percent of its capital stock (without regard to class or voting
rights) or other securities or ownership interests; or (iii) the sale, transfer
or other disposition of all or substantially all of Customer’s assets or the
complete liquidation or dissolution of Customer or FACL. Any unauthorized Change
in Control, assignment or transfer shall be void and constitutes ground for
immediate termination of this Agreement by FACL or Customer. This Agreement will
bind and inure to the benefit of the Parties and their respective permitted
successors and permitted assigns.

11.9 Notices. Any notice or other communication required or permitted under this
Agreement is sufficiently given if delivered in person or sent by one of the
following methods: (a) registered U.S. mail, return receipt requested (postage
prepaid); (b) certified U.S. mail, return receipt requested (postage prepaid);
or (c) commercially recognized overnight service with tracking capabilities.
Notices to Customer will be sent to the address located in the signatory lines.
Notices to FACL shall be sent to 4 First American Way, Santa Ana, California
92707, with a copy to FACL’s counsel at the same address marked Attention: Legal
Department. Any such notice or communication is deemed properly delivered as of
the date personally delivered or sent by mail or overnight service. A Party may
change its address by written notice given to the other Party before the
effective date of such change.

11.10 Conflicts between SOW and Agreement. If there is a conflict between terms
this Master License Agreement and the terms and conditions included within an
applicable SOW, this Master License Agreement controls unless explicitly stated
otherwise in the applicable SOW, and in that case the conflicting terms and
conditions in such SOW apply to that SOW only.

11.11 Headings; Joint Drafters. Headings at the beginning of each section and
subsection are solely for convenience and shall have no effect upon construction
or interpretation of this Agreement. The Parties acknowledge that this Agreement
was prepared by both Parties jointly.

11.12 Entire Agreement. With respect to the Services provided under this
Agreement, this Agreement constitutes the entire agreement between the Parties
and supersedes all prior and contemporaneous agreements and understandings of
the Parties; provided, however, that the Data Furnisher Agreement entered into
between the Parties dated May 7, 2008 shall remain in full force and effect. No
modifications to this Agreement are effective unless in writing and signed by
both Parties.

 

Page 6 of 10



--------------------------------------------------------------------------------

THE PARTIES HAVE READ, UNDERSTOOD AND AGREED TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 

FIRST ADVANTAGE CREDCO, LLC DBA

FIRST AMERICAN CREDCO (“CUSTOMER”)

    FIRST AMERICAN CORELOGIC, INC. (“FACL”) By:   /s/John Bauer     By:   /s/
Margaret Yonkovich Authorized Signature     Authorized Signature Name:   John
Bauer     Name:   Margaret Yonkovich Title:   Executive Vice President    
Title:   CFO Address:   12395 First American Way     Effective Date: May 7, 2008
  Poway, CA 92064     Address:   4 First American Way         Santa Ana,
California 92707

 

Page 7 of 10



--------------------------------------------------------------------------------

STATEMENT OF WORK 1

This Statement of Work 1 (“SOW 1”) is between First American CoreLogic, Inc., a
Delaware corporation (“FACL”) and First Advantage Credco, LLC, a Delaware
limited liability company, DBA First American Credco (“Customer”) (collectively,
the “Parties,” or individually, a “Party”). This SOW 1 is subject to the May 7,
2008 Master License Agreement, and all subsequent amendments, exhibits, or
attachments (“Agreement”) between the Parties. This SOW 1 is effective upon
execution by FACL (“SOW 1 Effective Date”).

 

I. SERVICES

 

  A. LoanSafe Application: FACL shall provide Customer with LoanSafe software
and the server on which the LoanSafe software is installed (collectively, the
“LoanSafe Application”).

 

II. PERMITTED APPLICATIONS: Customer and other approved third parties specified
below shall use the Services solely for the applications specified below in
accordance with the terms and conditions of this Agreement.

 

  A. Customer’s Use: Customer may use the LoanSafe Application to create reports
(“Customer’s Product”), which Customer may resell to RELS Reporting Services,
LLC (“RELS”) who may then resell or redistribute to only the following End User
for a permissible purpose under the FCRA or fraud or risk management purposes:
Wells Fargo Bank, N.A., a National Bank and its affiliated companies
(collectively, “Wells Fargo”) located at 1 Home Campus, MAC X2410-06T, Des
Moines, IA 50328-0001. Customer may share reports generated by the Loan Safe
Application with Wells Fargo’s customers or prospective customers that are
subject to an “adverse action” by Wells Fargo as defined by the FCRA or as
permitted by the FCRA or state credit reporting laws. Customer shall not use,
relicense or redistribute the Services, except as expressly authorized in this
Section A (Customer’s Use).

 

  B. End Users’ Use: Wells Fargo may use Customer’s Product for their internal
business purposes only in accordance with the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq. and other applicable laws, rules and regulations. Wells
Fargo shall not resell, relicense or redistribute the Customer’s Product, in
whole or in part.

 

  C. Additional Restrictions: Customer warrants that Customer shall not use any
element or component of the Services to create, replace, supplement, or enhance
any title, legal, vesting, ownership, or encumbrance report. Customer further
warrants that Customer shall not use the Services coupled with alternative
insurance approaches or products without first obtaining written permission from
FACL.

 

III. FEES

 

  A. LoanSafe Application:

 

  1. Annual Fee and Discount: Customer shall pay FACL an annual fee for the Loan
Safe Application of one million five hundred and eighty four thousand dollars
($1,584,000.00). Customer shall discount this Fee by fifteen percent (15%), or,
two hundred and thirty-seven thousand, six hundred dollars ($237,600.00)
(“Discount”) to compensate Customer for actual costs incurred in using the Loan
Safe Application, which such costs shall include Customer’s support, operations,
and delivery Loan Safe Application delivery (collectively, “Costs”). Upon the
SOW 1 Effective Date, Customer shall pay to FACL a Fee, after the Discount is
applied of one million, three hundred and forty six thousand and four hundred
dollars ($1,346,400.00) to FACL in twelve (12) equal monthly payments of one
hundred and twelve thousand, two hundred dollars ($112,200.00) each (“Equal
Installments”).

 

  2. Annual True-up: Upon each anniversary date of the SOW 1 Effective Date,
Customer shall provide FACL a cost accounting report setting forth actual Costs.
Within 30 days of receipt of the Costs report, in the event the costs exceed the
Discount amount, FACL shall pay Customer such excess amounts. Conversely, within
30 days of receipt of the Costs report, in the event the costs are less than the
Discount amount, Customer shall pay FACL the difference between the Costs and
the Discount.

 

Page 8 of 10



--------------------------------------------------------------------------------

  3. Overage Fee: Customer may use the LoanSafe Application to create a maximum
of one million five-hundred and eighty-four thousand (1,584,000) reports on an
annual basis (“Annual Volume Cap”) to provide to Wells Fargo. Customer shall pay
FACL one dollar and ninety one cents ($1.91) for any reports it prepares in
excess of the Annual Volume Cap. The payment for reports exceeding the Annual
Volume Cap shall be paid on the month following the first report that exceeds
Annual Volume Cap.

 

  B. Duplicate Reports: Customer may run a LoanSafe report on a property address
that was previously run in the prior 90 days, up to a maximum of three times,
for real property data and any such duplicate report shall not be calculated
against the Annual Volume Cap (“Property Duplicate Report”). Customer may run a
LoanSafe report requesting borrower data on a property address that was
previously run in the prior 90 days, one time only and only for 75% of the
original monthly reports, and any such duplicate report shall not be calculated
against the Annual Volume Cap (“Borrower Duplicate Report”). For example, if
Customer created 100 LoanSafe original reports in July 2008 and, within 90 days,
requested 80 Borrower Duplicate Reports from those July 2008 original reports,
75 Borrower Duplicate Reports would be free of charge and not count towards the
Annual Volume Cap; the other 5 Borrower Duplicate Reports would count towards
the Annual Volume Cap (assuming Customer had not exceeded the Annual Volume
Cap).

 

IV. SOW TERM: The initial term of this SOW 1 is for 24 months. Customer may
terminate this SOW 1, if the contractual relationship involving the Loan Safe
reports between Wells Fargo and RELS is validly terminated (“Early
Termination”). In the event of an Early Termination on or before July 16, 2008,
Customer may terminate this SOW 1, without penalty, by providing FACL five
(5) days prior written notice. In the event of an Early Termination subsequent
to July 16, 2008, Customer may terminate this SOW 1 by providing FACL thirty
(30) calendar days written notice. If this SOW 1 is terminated by Customer after
the Early Termination, Customer shall pay a twenty percent (20%) penalty
(“Termination Penalty”) of the remaining Fees as stated in SOW 1, III(A)(1). For
example, Customer shall pay FACL for the entire month of December 2008, and a
pro-rata portion for January 1, 2009 through January 12, 2009. The Termination
Penalty is then cancelled from January 13, 2009 through the remaining Term.

If either party breaches any provision of this SOW 1, the non-breaching party
shall, upon providing written notice of such breach, may immediately terminate
this SOW 1, provided such breach is not cured within sixty (60) days following
such notice. If this SOW 1 is terminated as a result of a breach, the
non-breaching party shall, in addition to its right of termination, may pursue
legal remedies against the breaching party. Notwithstanding the foregoing, if
Customer is in breach under Section 4 (Fees) of the Agreement, FACL may
terminate or suspend Services under this SOW 1 effective ten (10) days after
giving Customer written notice of such breach, unless Customer shall have
remedied the breach within such ten (10) day period.

The Term automatically renews for additional successive twelve (12) month terms.
Either party may forego automatic renewal by giving the other party not less
than thirty (30) calendar days written notice of termination prior to the
expiration of the then-current term.

[THIS SPACE IS INTENTIONALLY LEFT BLANK.]

 

Page 9 of 10



--------------------------------------------------------------------------------

THE PARTIES HAVE READ, UNDERSTOOD AND AGREED TO THE TERMS AND CONDITIONS OF THIS
SOW 1.

 

FIRST ADVANTAGE CREDCO, LLC DBA

FIRST AMERICAN CREDCO (“CUSTOMER”)

    FIRST AMERICAN CORELOGIC, INC. (“FACL”) By:   /s/ John Bauer     By:   /s/
Margaret Yonkovich   Authorized Signature       Authorized Signature Name:  
John Bauer     Name:   Margaret Yonkovich Title:   Executive Vice President    
Title:   CFO Address:   12395 First American Way     Effective
Date: ______________________________________   Poway, CA 92064     Address:  

4 First American Way

Santa Ana, California 92707

 

Page 10 of 10